Case 0:21-cr-60262-AHS Document 3 Entered on FLSD Docket 09/10/2021 Page 1 of KS
                                                                              5


                                                                                        Sep 9, 2021

                           UNITED STATESDISTRICT COIX T
                           SOUTHERN DISTRICT OF FLORIDA
                     21-60262-CR-SINGHAL/SNOW
                        C aseN o.
                                      42U.S.C.j408(a)(7)(B)
                                      18U.S.C.j1028A(a)(1)
 U N ITED STATE S O F AM ERIC A

 VS.

 PA TR ICIA M .CLEA R Y ,
        a/k/aPatriciaM .Cleary Syling,
        a/k/a Patricia M .Syling,
        a/lt/a Patricia A .C leary,

               D efendant.


                                       IN DICT M EN T

        The Grand Jury chargesthat:

                                G EN ER AI,A LLEG A TIO N S

        Ata11tim esm aterialto thisIndictm ent:

               TheFloridaMedicaidProgrnm (çtMedicaid'')wasapartnersllipbetweentheState'
 ofFlorida and the federalgovernmentthatprovided health care benefitsto certain low-incom e
 individualsatld fnm iliesin Florida. M edicaid wasadministered by theCentersforM edicareand

 M edicaid Selwicesand theStateofFlorida'sAgency forHea1th CareAdm inistration.

               M edicaid M anaged Care was a)health care delivery system organized to m anage

 cost,utilization,andquality'.M edicaidM anaged Careprovided forthedelivery ofM edicaidhealth

 benefits and additional services through contracts betw een M edicaid and M anaged Care

 Organizations(M COs).
               Com pany 1 w as a Florida cop oration located in Brow ard County,in the Southern

 DistrictofFlolida,thatoperated as a M CO .
Case 0:21-cr-60262-AHS Document 3 Entered on FLSD Docket 09/10/2021 Page 2 of 5




                                               CO U N T 1
                            Falsely R epresenting a SocialSecurity N um ber
                                      (42U.S.C.j408(a)(7)(B))
           1.     TheGeneralAllegationssedionofthisIndidmentisreallegedandbythisreferenc,
                                                                                        e

 incorporated herein.

                  On oraboutSeptember23,2020,in Broward County,in the Southern Districtof
 Florida,and elsew here,the defendant,

                                      PA TR ICIA M .CLEA R Y ,
                                   a/k/aPatricia M .Cleary Syling,
                                       a/k/a Patri8ia M .Syling,
                                       a/k/a Patricia A .C leary,

 for the purpose of obtaining a thing of value from a person,thatis,obtaining em ployi entw ith

 Com pany 1,andw ith intentto deceive,didknowingly and falsely representam lm ber,thatisxxx-
 .




 u -8704,tobethesocialsecurity accountnumberassignedby theCommissionerofSocialSecurity
 .                                                              '


 to her,when in fact such numberwas notthe socialsecurity accotmtntlmberassigned by the

 Com m issioner of Social Seclzrity to her, in violation of Title 42, United States Code, Section

 408(a)(7)(B).
                                              C O U NT 2
                                      A ggravated Identity T heft
                                      (18U.S.C.j1028A(a)(1))
                  TheGeneralM legationssection ofthislndictmentisreallegedandbythisreference

     incorporated herein.

                  On oraboutSeptember23,2020,in Broward County,in tieSouthernDistrictof
 Florida,and elsew here,the'defendant,

                                      PATR ICIA M .CLEA R Y ,
                                   a/k/a Patricia M .C leary Syling,
                                       a/k/a Patricia M .Syling,
                                       a/k/a Patricia A .Cleary,
Case 0:21-cr-60262-AHS Document 3 Entered on FLSD Docket 09/10/2021 Page 3 of 5




    duringandin relation toafelonyviolation ofTitle42,United StatesCode,Section408(a)(7)(B),
    thatis,forthe pup ose of obtaining a thing ofvalue from a person,thatis,obtaining em ploym ent

    with Com pany 1,andwith intentto deceive,knowingly and falsely representing anlzm ber,thatis
'
    xxx-xx-8704,to be the social security accountnum ber assigned by the Com m issioner of Social

    Sectuitytoher,aschargedin Count1ofthisIndictment,did knowingly transfer,possess,anduse,

    withoutlawfulauthority,them eansofidentification ofanotherperson,thatis,the socialsecurity

    numberofanotherindividualinviolation ofTitle18,Urlited StatesCode,Section 1028A(a)(1).

                                                      z:        I1wI>


                         A
                                                      FO    P   S
                             '.   . -.- .
         .




                 .
                     '                      C

    JU   AN TON IO       E
    A CT G UN ITE S A TES TORN EY



    MA    T.CAN O
    SPECIA L A STAN T U .S.A TTORN EY
   Case 0:21-cr-60262-AHS Document 3 Entered on FLSD Docket 09/10/2021 Page 4 of 5
                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OFFLORIDA

  UNITED STATES OFAMERICA                                    CASE NO.________________
   v.
    PATRICIA M. CLEARY                                       CERTIFICATE OF TRIAL ATTORNEY*
                                                             Superseding Case Information:
   --------------·
       Defendant. /

    □
    CourtDivision: (Select One)
                                                             Newdefendant(s) OYes ONo
    0WPB          □
      Miami 0KeyWest [{]FTL
                 FTP
                                                             Numberofnewdefendants
                                                             Total number ofcounts
         1. I have carefully considered the allegations of the indictment, the number of defendants, the number of probable
            witnesses and the legal complexities of the Indictment/Information attached hereto.
         2. I am aware that the information supplied on this statement will be relied upon by the Judges of this Court in
            setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act,
            Title 28 U.S.C. Section 3161.
         3. Interpreter: (Yes orNo) _N_   _______
                                            o                  _
            List language and/or dialect ________ _
         4. This case will take _4_ days for the parties to try.
         5. Please check appropriate category and type of offense listed below:
                 (Check only one)                              (Check only one)
          I     0 to 5 days           _0_                        Petty             ·il
          II 6 to 10 days             il                         Minor              .Il.
          III 11 to 20 days           il                         Misdemeanor        il
          IV 21 to 60 days            il                         Felony             _0__
          V 61 days and over          _o_
                                                                                     _______
         6. Has this case previously been filed in this District Court? (Yes orNo) _N_ o     _
                          _
            If yes: Judge __________ CaseNo. _____ _ _ _ _ _                              _
             (Attach copy1 ofdispositive order)
             Has a complaint been filed in this matter? (Yes orNo) _N _______
                                                                      o       _
             If yes: Magistrate Case No. ---------
             Related miscellaneous numbers: ---------
             Defendant(s) in federal custody as of _ _ _ _ _ _          _
             Defendant(s) in state custody as of _______ _             _
            Rule 20 from the District of ----- - - -            -
            Is this a potential death penalty case? (Yes orNo) _N_ o _____ _
                                                                  __
         7. Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
            August 9, 2013 (Mag. Judge Alicia 0. Valle)?(Yes orNo) _N_     _o _ _ _ _ _      _
         8. Does this case originate from a matter pending in theNorthern Region of the U.S. Attorney's Office prior to
            August 8, 2014 (Mag. Judge Shaniek Maynard?(Yes orNo)__o       N _ _ _ __ _
         9. Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office prior to
            October 3, 2019 (Mag. Judge Jared Strauss)? (Yes orNo)_N   _o_______




                                                                                             t United States Attorney
                                                                                              106306
*Penalty Sheet(s) attached                                                                                     REV 3/19/21
Case 0:21-cr-60262-AHS Document 3 Entered on FLSD Docket 09/10/2021 Page 5 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTH ERN DISTRICT OF FLORIDA

                                      PEN ALTY SH EET

 Defendant'sN am e:PatriciaM .Cleat'y.a/k/aPatriciaM .Cleary Svlinc.a/k/aPatriciaM .Sylinc,
 a/k/aPatriciaA.Clearv

 Case N o:

 Count#:1

 Falsely Representinc a SocialSecuritv N um ber

 Title42,UnitedStatesCode.Section408(a)(7)(B)
 *M ax.Penalty:               Five(5)yearsimprisonment
 Count#:2

 Azaravated IdentitvThef't

 Title 18eUnited StatesCodesSection 1028A(a)(1)

 *M ax.Penalty:               Two(2)yearsconsecutiveimprisonment




  WR efers only to possible term ofincarceration,does not include possible lines,restitution,
           specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
